Title: From Thomas Jefferson to Steuben, 12 February 1781
From: Jefferson, Thomas
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von



Sir
In Council Feby. 12. 1781.

I have been honored with your letter of yesterday’s date. Your representation of the importance of erecting a small Work at Hoods was considered by the Executive as an evidence of your friendly attention to the defence of the State and was by them as you desired laid before the Assembly. The Assembly, pressed in time, did not, as far as I am informed, take it under consideration. The invasion which took place just before their rising prevented any thing further being done till the departure of the Enemy from this place, and the return of the Executive to it. The proposition of undertaking the Work which you then again renewed was approved of by them, and they determined to procure if possible the several Articles necessary for carrying it into immediate execution according to the plan and estimate prepared. I think however you misapprehended us when you understood it was agreed that the 40 Negroes and 10 Artificers required should be furnished by the five nearest Counties and be at the spot on the 7th. inst. It does not occur to me or to any  Gentleman of the Council that the 7th. or any other day was fixed on for their assembling: and that we could not have agreed that the 40 Negroes and 10 Artificers should be furnished by the five nearest Counties may be deduced from the conversation which you will recollect to have passed between us the Evening before you last went to Cabin-Point. You informed me you meant to call for 20 Militia from each of the [five] circumjacent Counties to come to Hoods with their Hoes and Axes to erect the Work but to notify to them at the same time that you would receive 10. Negroes in their room: and you asked me whether you must apply to Government for authority to do this. I answered that such an application would produce no effect, as it had been the subject of conversation at the Council Board that day, and the Board was of opinion we had no right to call out the Militia to do fatigue duty. You then replied you would do it of your own authority and throw yourself on the Assembly for a justification. I repeat this conversation thus particularly to satisfy you that we could not have agreed that the five neighbouring Counties should produce these Labourers and of course that we stand discharged of having failed to fulfill such an Agreement. The Executive have not by the laws of this State any power to call a freeman to labour even for the Public without his consent, nor a Slave without that of his Master. Sensible of this, when we first proposed to undertake this Work, as you meant that Colo. Senf should superintend it, I desired him to search among our Artillery Officers for one whom he would chuse to conduct it under his direction and that this Officer should immediately proceed to hire the Slaves in the Neighbourhood of Hoods, where I thought it more likely the people would be willing to hire as the Work respected their safety more immediately. He did so, and sent a Capt. Allen on this Business. In a subsequent Journey to Petersburg Colo. Senf informed me that he had himself engaged 8 or 10. Four carpenters were assigned to Colo. Senf at this place, the several Articles of Tools (except Hoes, fascine knives and barrows) were procured for him here, a boat to carry them down and [I]3 took for granted that they went. The two Black-smith’s are ready at this place when wanted. What success Capt. Allen has had is not reported to me. The Executive are far from thinking this Work unnecessary; nor yet that it will be out of their power to furnish the necessaries for erecting it. Yet they may possibly be disappointed in their expectations of engaging voluntary labourers, the only means in their power. Sensible that a necessary Work is not to be abandoned because their means are not so energetic as they could  wish them and on the contrary that it is their duty to take those means as they find them and to make the most of them for the public Good, they propose to pursue this work, and if they cannot accomplish it in a shorter, they will in a longer time.
From a review of these circumstances, I hope you will be persuaded that any delays which may have occurred have been produced by circumstances which it was not in our power to controul, and not from either a want of attention, or inclination to the work.
I have the honor to be with great respect Your most obedt. Servt.,

Th: Jefferson

